Exhibit 99.1 Independence Realty Trust Announces Fourth Quarter and Fiscal 2016 Financial Results PHILADELPHIA, PA — February 16, 2017 — Independence Realty Trust, Inc. (“IRT”) (NYSE MKT: IRT) today announced its fourth quarter and fiscal 2016 financial results.All per share results are reported on a diluted basis. Results for the Quarter • Earnings (loss) per share (“EPS”) was $(0.61) for the quarter ended December 31, 2016 as compared to $0.09 for the quarter ended December 31, 2015. • Core Funds from Operations (“CFFO”) per share of $0.17 for the quarter ended December 31, 2016 as compared to $0.22 for the quarter ended December 31, 2015. • Earnings before interest, taxes, depreciation and amortization and before acquisition expenses (“Adjusted EBITDA”), of $18.5 million for the quarter ended December 31, 2016 as compared to $19.7 million for the quarter ended December 31, 2015. Results for the Year • EPS was $(0.19) for the year ended December 31, 2016 as compared to $0.78 for the year ended December 31, 2015. • CFFO per share of $0.79 for the year ended December 31, 2016 as compared to $0.80 for the year ended December 31, 2015. • Adjusted EBITDA increased 43.8% to $74.5 million for the year ended December 31, 2016 from $51.8 million for the year ended December 31, 2015. 2016 Key Events Management Internalization Transaction On September 27, 2016, IRT entered into an agreement (the “Internalization Agreement”) with RAIT Financial Trust (“RAIT”) to complete a management internalization and separation (the “Internalization”) from RAIT and its affiliates and to repurchase 7,269,719 shares of IRT common stock from RAIT subsidiaries, representing all of the shares of IRT common stock owned by RAIT. On October 5, 2016, IRT paid approximately $62.2 million to RAIT to repurchase (the “IRT Stock Repurchase”) and retire RAIT’s shares of IRT common stock at a purchase price of $8.55 per share.This price was equal to the price to the public in the public offering described below less underwriting discounts or commissions. On December 20, 2016, IRT closed on the Internalization.The Internalization consisted of two parts: (i) the acquisition of IRT’s external advisor, which was a subsidiary of RAIT, and (ii) the acquisition of certain assets and the assumption of certain liabilities relating to the multifamily property management business of RAIT, including property management contracts relating to apartment properties owned by IRT, RAIT and third parties. The purchase price IRT paid RAIT for the Internalization was $43.0 million, subject to certain prorations at closing. Upon closing of the Internalization, each of Scott F. Schaeffer, IRT’s Chief Executive Officer, Farrell Ender, IRT’s President, and James J. Sebra, IRT’s Chief Financial Officer, entered into employment agreements with IRT. Messrs. Schaeffer and Ender became employees of IRT upon closing. Mr. Sebra remains the CFO of RAIT until the later to occur of March 31, 2017 or the filing of RAIT’s Form 10-K for the fiscal year ending December 31, 2016 with the U.S. Securities and Exchange Commission. At the closing of the Internalization, IRT and RAIT entered into a shared services agreement pursuant to which RAIT and IRT will provide each other certain transitional services such as information technology, human resources, insurance, investor relations, legal, tax and accounting for a six-month transition period after the closing. Common Stock Offering On October 5, 2016, IRT closed an underwritten public offering of 25,000,000 shares of IRT common stock at a public offering price of $9.00 per share for total net proceeds of approximately $213.4 million.On October 21, 2016, IRT closed on the underwriters’ option to purchase 3,750,000 additional shares of IRT common stock at the public offering price, less underwriting discounts and commissions netting IRT an additional $32.1 million of proceeds.In the aggregate, IRT received approximately $245.5 million of net proceeds from this offering. IRT used the net proceeds from the offering plus available cash as follows:$40.0 million was used to repay IRT’s $40.0 million senior secured term loan facility; $43.0 million was reserved for, and ultimately paid to, RAIT at the closing of the Internalization; $62.2 million was used for the IRT Stock Repurchase; and $107.3 million was used to repay outstanding borrowings under IRT’s $325.0 million senior secured credit facility. Scott Schaeffer, IRT’s Chairman and CEO said, “2016 was transformative for IRT. The deleveraging coupled with the newly internalized management team provides us with flexibility along with a reduced cost structure. We are excited about the opportunities ahead.” Same-Store Property Operating Results Fourth Quarter 2016 Compared to Fourth Quarter 2015(1) Year Ended 12/31/16 Compared to Year Ended 12/31/15(2) Rental income 3.4% increase 2.9% increase Total revenues 3.6% increase 3.2% increase Property level operating expenses 0.8% increase 1.5% increase Net operating income (“NOI”) 5.7% increase 4.5% increase Portfolio average occupancy 93.2%, 1.0% increase 93.4%, 0.2% increase Portfolio average rental rate 2.6% increase to $883 2.7% increase to $875 NOI Margin 1.2% increase to 57.6% 0.7% increase to 57.2% Same store portfolio for the three months ended December 31, 2016 and 2015 consists of 22 properties with 6,451 apartment units. Same store portfolio for the year ended December 31, 2016 and 2015 consists of 22 properties with 6,451 apartment units. Capital Expenditures For the three months ended December 31, 2016, our recurring capital expenditures for the total portfolio was $2.1 million, or $161 per unit. For the year ended December 31, 2016, our recurring capital expenditures for the total portfolio was $7.6 million, or $581 per unit. 2017 EPS and CFFO Guidance IRT is reaffirming prior 2017 full year EPS and CFFO guidance.EPS per diluted share is projected to be in a range of $0.40-$0.44 and CFFO per diluted share is projected to be in the range of $0.72-$0.76.A reconciliation of IRT's projected net income (loss) allocable to common shares to its projected CFFO per share, a non-GAAP financial measure, is included below.Also included below are the primary assumptions underlying this estimate. See Schedule II to this release for further information regarding how IRT calculates CFFO and Schedule V to this release for management’s definition and rationale for the usefulness of CFFO. 2017 Full Year EPS and CFFO Guidance (1) Low High Net income (loss) available to common shares - Earnings per share - 2017 EPS and CFFO Guidance Net income (loss) available to common shares - Adjustments: Depreciation and amortization - Gains on asset sales - Share base compensation - Amortization of deferred financing fees - CORE FFO per diluted share allocated to common shareholders - This guidance, including the underlying assumptions, constitutes forward-looking information.Actual full 2017 EPS and CFFO could vary significantly from the projections presented. See “Forward-Looking Statements” below.Our estimate is based on the following key operating assumptions for IRT’s 2017 performance: Same Store Communities Number of properties/units 42 properties/11,677 units Property revenue growth 3.5% to 4.5% Controllable property operating expense growth 1.5% to 2.5% Real estate tax and insurance expense increase 6.5% to 7.5% Property NOI growth 3.5% to 4.5% Corporate Expenses General and administrative expenses (excluding stock based compensation) $7.0 to $8.0 million Transaction/Investment Volume Acquisition volume $75 to $100 million Disposition volume $75 to $100 million Capital Expenditures Recurring $6.0 to $7.0 million Value Add $5.0 to $6.0 million Selected Financial Information See Schedule I to this Release for selected financial information for IRT. Non-GAAP Financial Measures and Definitions IRT discloses the following non-GAAP financial measures in this release: funds from operations (“FFO”), CFFO, Adjusted EBITDA and NOI.A reconciliation of IRT’s reported net income (loss)to its FFO and CFFO is included as ScheduleII to this release. A reconciliation of IRT’s same store NOI to its reported net income (loss)is included as ScheduleIII to this release. A reconciliation of IRT’s Adjusted EBITDA, to net income (loss)is included as ScheduleIV to this release. See Schedule V to this release for management’s respective definitions and rationales for the usefulness of each of these non-GAAP financial measures and other definitions used in this release.
